         Case 20-31480 Document 9 Filed in TXSB on 03/03/20 Page 1 of 5




                  UNITED STATES BANKRUPTCY COURT FOR THE
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

IN RE:                                        §           BANKRUPTCY CASE NO.
                                              §
EVANGEL INTERNATIONAL FOODS,                  §           20-31480
INC.                                          §
                                              §
               DEBTOR                         §           Chapter 11

                                  NOTICE OF HEARING

       You are hereby notified that a hearing on the Debtor’s Emergency Motion for Authority

to Use Cash Collateral (Docket No. 6), is scheduled for March 5, 2020 at 1:30 p.m., before the

Honorable Bankruptcy Judge Jeffrey P. Norman, United States Bankruptcy Court, 515 Rusk

Avenue, 4th Floor, Courtroom 403, Houston, Texas 77002.


                                                  Respectfully submitted,



                                                     /s/ Margaret M. McClure
                                                  MARGARET M. MCCLURE
                                                  State Bar No. 00787997
                                                  909 Fannin, Suite 3810
                                                  Houston, Texas 77010
                                                  (713) 659-1333
                                                  (713) 658-0334 (fax)
                                                  margaret@mmmcclurelaw.com (e-mail)

                                                  ATTORNEY FOR DEBTOR
           Case 20-31480 Document 9
                                  8 Filed in TXSB on 03/03/20 Page 2
                                                                   1 of 5
                                                                        1




                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                         ENTERED
                                                                                                               03/03/2020
IN RE:                            §
EVANGEL INTERNATIONAL FOODS, INC. §                               CASE NO: 20-31480
       Debtor(s)                  §
                                  §                               CHAPTER 11

                                      ORDER SETTING HEARING

        Hearing is set on the Emergency Motion for Authority to Use Cash Collateral (ECF No.

6) at 1:30 p.m. on March 5, 2020, in Courtroom 403, United States Courthouse, 515 Rusk St.,

Houston, Texas. The movant shall serve a copy of this order on all affected parties or file and

serve a hearing notice within 24 hours by mail service pursuant to LR 9013. Further, movant

shall give electronic notice and additional telephone notice to any party with an interest in cash

collateral. The Court advises debtor’s counsel that future motions must strictly comply with LR

9013(i), which requires that any emergency motions must include a detailed statement why an

emergency exists, the date relief is needed and must be certified for its accuracy by the party

seeking the emergency relief or by its counsel1. The instant motion does not contain the date

relief is needed to avoid the consequences and is not certified by the debtor or by its counsel.

Future motions must comply with 9013(i). Failure to comply will result in denial, without

prejudice.


        SIGNED: 03/03/2020.


                                                         ___________________________________
                                                         Jeffrey P. Norman
                                                         United States Bankruptcy Judge

1
  LR 9013(i): “The emergency motion must contain the word “Emergency” in the title of the motion. The motion
must include a detailed statement why an emergency exists, and the date relief is needed to avoid the consequences
of the emergency. The motion seeking an emergency hearing must be certified for its accuracy by the party seeking
the emergency relief or by its counsel.”
1/1
         Case 20-31480 Document 9 Filed in TXSB on 03/03/20 Page 3 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was mailed electronically or mailed by first
class mail, postage prepaid, or faxed this 3rd March, 2020 to the parties on the attached matrix.




                                                      /s/ Margaret M. McClure
                                                    MARGARET M. MCCLURE




                                               2
3/3/2020                 Case 20-31480 Document   9 LIVE
                                           BK CM/ECF Filed
                                                         - USinBankruptcy
                                                                TXSB on       03/03/20
                                                                          Court-Texas        Page 4 of 5
                                                                                      Southern

                                         20-31480 Evangel International Foods, Inc.
                             Case type: bk Chapter: 11 Asset: Yes Vol: v Judge: Jeffrey P Norman
                                     Date filed: 03/02/2020 Date of last filing: 03/03/2020


                                                                   Attorneys

               Margaret Maxwell McClure
               Attorney at Law
               909 Fannin
                                                                               Evangel International Foods, Inc.
               Suite 3810
                                                                               6001 Savoy Drive, Suite 302
               Houston, TX 77010                                  representing
                                                                               Houston, TX 77036
               713-659-1333
                                                                               (Debtor)
               713-658-0334 (fax)
               margaret@mmmcclurelaw.com
                Assigned: 03/02/2020
               Jayson B. Ruff
               Office of the United States Trustee                             US Trustee
               515 Rusk St.                                                    Office of the US Trustee
               Ste. 3516                                                       515 Rusk Ave
               Houston, TX 77002                                               Ste 3516
                                                                  representing
               713-718-4650                                                    Houston, TX 77002
               713-718-4670 (fax)                                              713-718-4650
               jayson.b.ruff@usdoj.gov                                         USTPRegion07.HU.ECF@USDOJ.GOV
                 Assigned: 03/02/2020                                          (U.S. Trustee)
                 LEAD ATTORNEY


                                                               PACER Service Center
                                                                 Transaction Receipt
                                                                  03/03/2020 13:17:15
                                     PACER Login:          mm0211:2599286:0     Client Code:
                                     Description:          Attorney List        Search Criteria:   20-31480
                                     Billable Pages:       1                    Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/qryAttorneys.pl?440877                                                       1/1
                           Case 20-31480 Document 9 Filed in TXSB on 03/03/20 Page 5 of 5
Label Matrix for local noticing            Evangel International Foods, Inc.   4
0541-4                                     6001 Savoy Drive, Suite 302         United States Bankruptcy Court
Case 20-31480                              Houston, TX 77036-3322              PO Box 61010
Southern District of Texas                                                     Houston, TX 77208-1010
Houston
Tue Mar 3 13:17:34 CST 2020
Harris County, et al                       Harris County, et al                Lone Star Bank
c/o Mr. John P. Dillman                    c/o Tax Assessor-Collector          2600 South Gessner Road, #100
P.O. Box 3064                              P.O. Box 4622                       Houston, TX 77063-3218
Houston, TX 77253-3064                     Houston, TX 77210-4622


Lone Star Bank c/o Kevin Pennell           Nnaemeka Odunze                     Pasadena ISD Tax Office
19 Briar Hollow Lane, Suite 110            6001 Savoy Drive, Suite 302         P.O. Box 1318
Houston, TX 77027-2826                     Houston, TX 77036-3322              Pasadena, TX 77501-1318



US Trustee                                 Margaret Maxwell McClure            End of Label Matrix
Office of the US Trustee                   Attorney at Law                     Mailable recipients    10
515 Rusk Ave                               909 Fannin                          Bypassed recipients     0
Ste 3516                                   Suite 3810                          Total                  10
Houston, TX 77002-2604                     Houston, TX 77010-1030
